DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 20-22 and 25 recite “the infrared absorbing agent”; however, there is no positive recitation of an infrared absorbing agent recited in claims 16, 20-22 and/or 25.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. Examiner suggests claims are amended to recite “the infrared absorbing dye.”
Instant claim 22 recites-in-part “M1 and M2 together include atoms necessary to form an optionally substituted cyclic structure”. Instant claim 23 recites-in-part “M1 and M2 together 
Instant claim 25, in formulae II and III, the substitutent R on the nitrogen atom is totally undefined. The claim as written indefinite and unclear.  Appropriate correction is required. 
. Claims 23-24 depends on claim 22; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Timpe et al. (US 2006/0154172 A1).
Regarding claims 16 -24, Timpe et al. teach a lithographic printing plate precursor (imageable element; abstract, claims, examples e.g. Ex. 4 and [0001]) comprising: a support [0132]; a coating provided on the support and including a polymerizable compound ( free-radical polymerizable compound; [0038-0041]), an infrared absorbing dye (cyanine dye as heptamethinecyanine dye; [0041-0065] & Ex. 4) in an amount of at least 0.1 wt% [0065] and a photoinitiator including an optionally substituted tribromomethyl aryl sulfone (tribromomethylphenylsulfone; [0070 & 0182] and Ex. 4).  The infrared absorbing cyanine dye represented by formula II [0042-0057]:
    PNG
    media_image1.png
    130
    279
    media_image1.png
    Greyscale
 meets the limitations of formula I as instantly claimed. Timpe et al. further teaches the coating does not substantially include a colorant (pigment or dye) having an absorption maximum below 780 nm or between 390 nm and 750 nm [0125 & 0129]. 
Although Timpe et al. do not teach the infrared absorbing dye and the photoinitiator are able to induce print-out image as instantly claimed, it is noted that Timpe et al. teach the same infrared absorbing dye and photoinitiator as the instant claims. Products of identical chemical 
Regarding claim 26, Timpe et al. teach a method for making a printing plate ( claims and examples) comprising: image-wise exposing the printing plate precursor to IR radiation [0140] to produce a lithographic image including image areas and non-image areas, and developing the image-wise exposed printing plate precursor [0141]. Although Timpe et al. do not teach the printing plate precursor induce a color change in the image area as instantly claimed, it is noted the process of making and lithographic printing plate precursor taught by Timpe et al. and instant claims are the same. However, it is the position of the examiner that those characteristics are inherent, given that the printing plate precursor material disclosed by Timpe et al. and the instant claims are made by similar processes. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

Claims 16-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson. (US 2009/0047603 A1).
Regarding claims 16 -24, Williamson teaches a lithographic printing plate precursor (imageable element; abstract, claims, examples e.g. photocurable layer 1 [0094-0108] ) 
    PNG
    media_image2.png
    135
    292
    media_image2.png
    Greyscale
 meets the limitations of formula I as instantly claimed. Williamson further teaches the coating does not substantially include a colorant (pigment or dye) having an absorption maximum below 780 nm or between 390 nm and 750 nm [0057-0074]. 
Although Williamson does not teach the infrared absorbing dye and the photoinitiator are able to induce print-out image as instantly claimed, it is noted that Williamson teaches the same infrared absorbing dye and photoinitiator as the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, the infrared absorbing dye and the photoinitiator as taught by Williamson should be able to induce print-out image as instantly claimed.
2 and 300 mJ/cm2 [0105].  Although Williamson does not teach the printing plate precursor induce a color change in the image area of at least 3 as instantly claimed, it is noted the process of making and lithographic printing plate precursor taught by Williamson and instant claims are the same. However, it is the position of the examiner that those characteristics are inherent, given that the printing plate precursor material disclosed by Williamson and the instant claims are made by similar processes. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Prior Art of Record
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Gries (US 7,314,699 B2) and Billiet (US 2021/0008865 A1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722